IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DAVID KELLER,                       : No. 363 MAL 2019
                                    :
                 Petitioner         :
                                    : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
          v.                        :
                                    :
                                    :
THE BANK OF NEW YORK MELLON,        :
TRUSTEE CERT HOLDER CWALT, INC.,    :
A1 TRUST 2004-27CB,                 :
                                    :
                 Respondent         :

PA PROPERTY PORTFOLIO, INC., AND    : No. 364 MAL 2019
DAVID KELLER,                       :
                                    :
                 Petitioner         : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
                                    :
          v.                        :
                                    :
                                    :
BANK OF AMERICA, N.A., SUCCESSOR    :
TO BAC HOME LOAN SERVICING, L.P.,   :
                                    :
                 Respondent         :

PA PROPERTY PORTFOLIO, INC. -       : No. 365 MAL 2019
DAVID KELLER,                       :
                                    :
                 Petitioner         : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
                                    :
          v.                        :
                                    :
                                    :
WELLS FARGO BANK, N.A., A/K/A       :
WELLS FARGO,                        :
                                    :
                 Respondent         :
NORTHEAST INVESTORS GROUP, INC., : No. 366 MAL 2019
- DAVID KELLER                   :
                                 :
                                 : Petition for Allowance of Appeal from
           v.                    : the Order of the Superior Court
                                 :
                                 :
WELLS FARGO BANK, N.A., A/K/A/   :
WELLS FARGO                      :
                                 :
                                 :
PETITION OF: NORTHEAST           :
INVESTORS GROUP, INC.            :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of November, 2019, the Petition for Allowance of Appeal

is DENIED.




       [363 MAL 2019, 364 MAL 2019, 365 MAL 2019 and 366 MAL 2019] - 2